Order filed July 27, 2012




                                                 In The

                              Fourteenth Court of Appeals
                                             ____________

                                         NO. 14-10-00527-CR
                                             14-10-00528-CR

                             ANDRES MALDONADO NAVA, Appellant

                                                    V.

                                  THE STATE OF TEXAS, Appellee


                              On Appeal from the 232nd District Court
                                       Harris County, Texas
                              Trial Court Cause No. 1260355, 1233224


                                                ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit 150, State's Exhibit 269a , Appellant's
Exhibit #1 and Appellant's Exhibit #2.

       The clerk of the 232nd District Court is directed to deliver to the Clerk of this court the original
of State's Exhibit 150, State's Exhibit 269a , Appellant's Exhibit #1 and Appellant's Exhibit #2, on or
before August 7, 2012. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State's Exhibit 150, State's Exhibit 269a , Appellant's Exhibit #1
and Appellant's Exhibit #2, to the clerk of the 232nd District Court.



                                                 PER CURIAM